                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ESTATE OF THE UNBORN CHILD
OF JENNIFER JAWSON, et al.,
               Plaintiffs,

            v.                                         Case No. 19-C-1008

MILWAUKEE COUNTY, et al.,
             Defendants.


                               DECISION AND ORDER

      Plaintiffs the Estate of the Unborn Child of Jennifer Jawson (“The Estate”) and

Jennifer Jawson (“Jawson”) filed this lawsuit alleging various state and federal claims

against Milwaukee County (the “County”), several employees of Milwaukee County,

Milwaukee County Mutual Insurance Corporation, Armor Correctional Health Services,

Inc., several employees of Armor Correctional Health Services, Inc., Wisconsin Health

Care Liability Insurance Plan, and the Injured Patients and Families Compensation Fund.

Before me are several motions to dismiss the amended complaint under Rule 12(b)(6) of

the Federal Rules of Civil Procedure.

      I.         THE COMPLAINT

      The complaint makes the following allegations.

      On December 1, 2016 Jawson, who was 35 weeks pregnant at the time, was

placed on a probation hold and detained at the Milwaukee County Justice Facility (“CJF”)

pending the outcome of her probation violation determination. Jawson was taken to the


                                         -1-



           Case 2:19-cv-01008-LA Filed 08/19/20 Page 1 of 19 Document 139
Aurora Sinai Medical Center where doctors determined that her baby was viable, that the

baby had a strong heartbeat and fetal tones, and that the pregnancy was progressing

normally.

       On December 2, 2016 Jackie Pitterle (“Pitterle”) conducted Jawson’s Intake Health

Screening as well as her Mental Health Screening. The CJF staff were aware that Jawson

was 35 weeks pregnant and conducted an exam finding Jawson’s baby still had strong

fetal heart tones. Jawson informed the CJF correctional and medical staff of several

medical issues including: (1) that she had been prescribed methadone in 2012 and had

been taking the medication daily ever since; (2) that she had been diagnosed with

depression and anxiety; and (3) that she suffered from both Gestational Diabetes and

high blood pressure. The medical staff, as noted by Dr. Karen Ronquillo-Horton

(“Horton”), ordered that Jawson be transported daily to an off-site medical clinic to receive

her prescribed methadone dose. Both the medical staff and the correctional staff were

aware of this order. Horton also ordered a prescription for Jawson of Tylenol 3, a

combination of the opiate Codeine and Acetaminophen, which plaintiffs allege is not

appropriate for pregnant women.

       For five consecutive days, from December 2nd until December 6th, either because

the medical staff failed to set up the appointment or because correctional staff failed to

transport her, Jawson was not receive her needed methadone treatment. Medical staff

occasionally commented on her methadone use and opiate addiction during examinations

but Jawson did not receive her daily treatment until December 7th. During this time, the


                                           -2-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 2 of 19 Document 139
medical staff continued to monitor Jawson’s pregnancy and each day found fetal heart

tones. However, on December 4th Jawson began suffering from severe contractions and

cramping, about which she complained to both medical and correctional staff daily. These

contractions and cramps persisted throughout the rest of Jawson’s stay at CJF.

       On December 9, 2016 medical staff were unable to find fetal heart tones during an

exam. CJF staff called for an ambulance to transport Jawson to the Aurora Sinai Medical

Center. Although Jawson had initially been shackled to the ambulance gurney while

awaiting transport, a CJF sergeant came to the garage and informed Jawson that she

was being released from custody. Jawson was unshackled and transported to the Aurora

Sinai Medica center. Doctors were unable to find fetal heart tones and determined that

the unborn child was deceased. The next day, doctors induced labor and Jawson gave

birth to the stillborn child.

       The CJF, per the complaint, has demonstrated a pattern of violating the

constitutional rights of inmates at the facility. Four recent deaths at the facility are detailed

in the complaint, including the death of an infant who was born in the jail and the death of

a woman addicted to opiates who was not provided withdrawal treatment.

       The amended complaint additionally alleges that MCSO and Milwaukee County

entered into a Consent Decree in 2001 that required them to provide adequate, well-

trained staff to provide health care to inmates. As part of the Consent Decree, parties

agreed that a medical monitor be appointed to ensure compliance. That monitor,

Shansky, identified and documented a series of systematic problems in the Jail’s


                                             -3-



         Case 2:19-cv-01008-LA Filed 08/19/20 Page 3 of 19 Document 139
healthcare system. Specifically, Shansky found staffing shortages leading to delays and

deterioration in quality of care, reductions in the number of correctional officers

contributing to lack of access to health care, continued turnover in leadership positions

contributing to lack of oversite of quality of care, and a seriously deficient electronic record

that needed to be altered or replaced.

       II.    DISCUSSION

       To avoid dismissal under Rule 12(b)(6), a complaint must “state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must, at a minimum, “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Twombly,

550 U.S. at 555. In construing a plaintiff’s complaint, I assume that all factual allegations

are true but disregard statements that are conclusory. Iqbal, 556 U.S. at 678. Section

1983 claims are subject to the same plausibility pleading standard as other civil causes

of action. Tucker v. City of Chicago, 907 F.3d 487, 491 (7th Cir. 2018).

       The amended complaint enumerates four sets of claims on behalf of both the

Estate and Jawson herself: (1) § 1983 claims against Avery, Horton, Holifield, Meine,

Porlucas, Pitterle, Young, Santiago, Leigh, Bedneau, Williams, Walker, John Does 1–10,

and John Does 11–20; (2) § 1983 claims against Milwaukee County and Armor

Correctional via Monell liability; (3) Negligence claims against all defendants; and (4)


                                            -4-



         Case 2:19-cv-01008-LA Filed 08/19/20 Page 4 of 19 Document 139
Wrongful Death claims against all defendants. Milwaukee County, Amika Avery, and

Wisconsin County Mutual Insurance Company (the “Milwaukee County defendants”)

move to dismiss all § 1983 claims brought by the Estate, the Monell claims against

Milwaukee County and Wisconsin County Mutual Insurance Corporation, and all state

and federal claims against Avery. Armor Correctional Health Services Inc., Bedneau,

Holifield, Meine, Pitterle, Porlucas, Santiago, and Walker (the “Armor defendants”) move

to dismiss all § 1983 claims brought by the Estate, all § 1983 claims against the medical

staff, the Monell claims against Armor, the claims against Holifield and Meine in their

official capacities, the negligence claims against the nurse defendants, and the wrongful

death claims against all defendants. 1 Horton moves to dismiss all § 1983 claims brought

by the Estate. Young moves to dismiss all § 1983 claims against her bought by both the

Estate and Jawson. The motion to dismiss filed by Leigh is not yet fully briefed, so I will

not address it at this time. I will address the rest of the arguments in turn.

        A. § 1983 Claims Brought by The Estate of the Unborn Child of Jennifer

             Jawson

        In Reed v. Gardner, the Seventh Circuit held that a fetus is not a person within

the scope of the Fourteenth Amendment and therefore cannot bring Fourteenth

Amendment claims under 42 U.S.C. § 1983. The Armor Defendants have therefore

moved that the § 1983 claims brought on behalf of the Estate of the Unborn Child be


1
  The Armor Defendants have filed two motions to dismiss. Their first motion to dismiss was filed before plaintiffs
amended their complaint. Their second motion incorporates the arguments of the first and is directed at the amended
complaint. Therefore, I will deny their first motion as moot and read it as directed toward the amended complaint to
the extent it is incorporated by reference into their second motion.

                                                      -5-



           Case 2:19-cv-01008-LA Filed 08/19/20 Page 5 of 19 Document 139
dismissed. Wisconsin Health Care Liability Insurance, the Milwaukee County

defendants and Horton each separately move for the same.

       Plaintiffs acknowledge that binding Seventh Circuit precedent bars the Estate’s

§ 1983 claims, but argue the court should nonetheless hold that a fetus is a person

within the meaning of § 1983. Plaintiffs cite to Douglas v. Hartford, a non-binding case

from the District of Connecticut that concluded a viable fetus was a person within the

meaning of 42 U.S.C. § 1983. 542 F. Supp. 1267 (D. Conn. 1982). Douglas predates

the Seventh Circuit’s decision on the issue in Reed by eleven years. Therefore, I will

grant the motions to dismiss the § 1983 claims brought on behalf of the Estate and

dismiss the claims.

       B. § 1983 Claims Against Individually Named Defendants

       To state an Eighth Amendment claim based on deficient medical care under

§1983, a plaintiff must allege: (1) an objectively serious medical condition; (2) that the

government official subjectively knew of the condition; and (3) that the official’s

indifference caused the plaintiff’s injury. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir.

2010). An objectively serious medical condition is one that “has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person would

perceive the need for a doctor’s attention.” Hayes v. Snyder, 546 F.3d 516, 522 (7th Cir.

2008). Generally, § 1983 claims are based on personal liability of government officials,

so a plaintiff must demonstrate that the individual defendant either caused or participated

in the constitutional violation. Vance v. Peters, 97 F.3d 987, 991 (7th Cir. 1996).


                                           -6-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 6 of 19 Document 139
      Allegations that Jawson was 35 weeks pregnant and properly prescribed

methadone permit the inference that she had an objectively serious medical condition,

satisfying the first prong of the deliberate indifference standard. At issue are the second

and third prongs.

             1. Failure to Allege Deliberate Indifference against Avery

      Avery argues that the plaintiffs do not allege that Avery had subjective knowledge

of any facts related to Jawson’s pregnancy or Jawson’s need for methadone. According

to Avery, the amended complaint fails to even assert any contact between Jawson and

Avery beyond Avery being “present” when Jawson’s vital signs were measured on

December 6. These allegations, she argues, are insufficient to state a claim under § 1983.

      I agree. Although plaintiffs allege that the correctional staff knew that Jawson was

to receive daily methadone treatments and that the correctional staff may have failed to

transport Jawson to her appointments, this is insufficient to state a claim of deliberate

indifference against Avery. Even if Avery knew that Jawson was to receive daily off-site

treatments, plaintiffs do not allege that Avery was responsible for transporting Jawson or

that she was aware Jawson failed to receive the treatment. Plaintiffs allege that Jawson

complained to correctional staff about “severe contractions and cramping,” but even if

Avery was the recipient of those complaints, Avery accompanied Jawson to at least one

medical screening and plaintiffs allege no reason that Avery should have known the

medical care was inadequate. The factual allegations are insufficient to support an

inference that Avery’s indifference caused the injury.


                                          -7-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 7 of 19 Document 139
       It is possible that during discovery plaintiffs will find that Avery was responsible for

transporting Jawson to her daily methadone treatment and failed to do so. When an injury

is caused by the actions or inactions of “an unknown member of a collective body,

identification of the responsible party may be impossible without pretrial discovery.”

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009) (quoting

Billman v. Indiana Department of Corrections, 56 F.3d 785, 789 (7th Cir. 1995)). At such

time, plaintiffs may move to amend their complaint to reinstate Avery as a defendant.

Currently, however, plaintiffs have failed to allege sufficient facts to permit the reasonable

inference that Avery was deliberately indifferent to Jawson’s medical needs. Therefore, I

will dismiss the § 1983 against Avery.

              2. Failure to allege Deliberate Indifference on the part of the Medical

                  Staff

       The Armor defendants argue that the § 1983 claims against the individually

named members of the medical staff should be dismissed. Young separately moves for

the same. The Armor Defendants argue that plaintiffs have pled themselves out of a

deliberate indifference claim by alleging that the medical staff provided daily monitoring

of the fetus and ordered the daily methadone treatment. Per the allegations in the

complaint, they argue, the medical staff were at most negligent and deliberate

indifference requires more than mere negligence. Farmer v. Brennan, 511 U.S. 825,

835 (1994).




                                            -8-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 8 of 19 Document 139
       Deliberate indifference is a high standard, but plaintiffs have alleged facts which,

taken as true, meet the standard. The fact that Jawson received some medical care

does not defeat her deliberate indifference claims. Jails and prisons cannot shield

themselves from liability “by shuttling sick or injured inmates to perfunctory medical

appointments wherein no meaningful treatment is given.” Perez v. Fenoglio, 792 F.3d

768, 777 (7th Cir. 2015). Rather, medical care must be provided that is “adequate in

light of the severity of the condition and professional norms.” Id. Deliberate indifference

may occur when an official, aware of the risks, acts in a manner contrary to the

recommendation of specialists or delays a prisoner’s treatment for non-medical

reasons. Id. Plaintiffs allege that she was properly prescribed methadone, that the CJF

medical staff ordered daily methadone treatment, and that she did not receive that

treatment for the first five days she was held at the facility. These allegations allow the

plausible inference that Jawson was not provided with her daily methadone treatment

either because medical staff ignored the valid prescription and order or because of a

delay for non-medical reasons. Either is sufficient to state a claim under the deliberate

indifference standard to the extent that a defendant was personally involved in those

failures. While it is true that the allegations against certain members of the medical staff

are insufficient, as discussed below, the allegations against the medical staff generally

do not fail because the defendants provided some medical care. Therefore, I will not

dismiss the § 1983 claims against the medical staff generally for failing to allege

deliberate indifference.


                                           -9-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 9 of 19 Document 139
             3. Failure to Allege Deliberate Indifference on the part of Holifield,

                 Walker, Bedneau, Santiago, and Young

      The Armor defendants further argue that the § 1983 claims against Holifield,

Walker, Bedneau, and Santiago should be dismissed because plaintiffs fail to allege the

personal involvement necessary to show direct responsibility for the harm. Young files

her own motion, making the same arguments. Plaintiffs allege that each of Holifield,

Walker, and Bedneau was a member of the CJF medical staff, that each of them had

some contact with Jawson, and that each was responsible for at least some aspect of her

care, such as administering medication or conducting screenings. Plaintiffs do not allege

that Walker, Bedneau, or Santiago were responsible for setting up Jawson’s methadone

treatments. Plaintiffs allege that these defendants administered medication, which may

have included the Tylenol 3. The Tylenol 3, however, was prescribed by a phsycian and

administering it according to that prescription may not even rise to negligence and

certainly does not constitute deliberate indifference. Although Walker, Bedneau, and

Santiago subjectively knew of Jawson’s objectively serious medical needs, the alleged

facts do not allow for an inference they failed to provide the medical care they were

obliged to provide. It may be that, after discovery, plaintiffs learn that one of these

defendants was responsible for setting up Jawson’s treatment and failed to do so, in which

case plaintiffs may move to amend their complaint and reinstate the relevant parties as

defendants. At this point, however, I will dismiss the § 1983 charges against Santiago,

Bedneau, and Walker.


                                         -10-



       Case 2:19-cv-01008-LA Filed 08/19/20 Page 10 of 19 Document 139
       In the case of Holifield, plaintiffs do not specifically allege any personal contact

with Jawson.    Rather, plaintiffs allege that Holifield was directly responsible for the

“policies, procedures and training, or lack thereof as it related to medical care provided to

inmates.” Holifield cannot be held liable under § 1983 under a theory of respondeat

superior. See, e.g. Ashcroft v. Iqbal, 556 U.S. 662, 676–77. Without any additional

allegations of personal contact between Jawson and Holifield, or between Holifield and

Jawson’s case, the general allegations that all defendants were aware of Jawson’s

medical needs are merely conclusory. Therefore, I will dismiss the § 1983 claims against

Holifield.

       Plaintiffs have alleged more in the case of Young, however. Specifically, plaintiffs

alleged that Young noted Jawson’s past methadone use and “cited her as ‘opiate

dependence depression’” on December 4, after Jawson had not received her treatment

in over two days. Read in the light most favorable to the plaintiffs, these allegations permit

the inference that Young realized Jawson was going through withdrawal, i.e. that she was

not receiving her prescribed daily treatments. The allegation that Jawson was not

provided her treatment on December 4, or either of the next two days, allows the inference

that Young did nothing to follow up on this realization. If Young subjectively knew that

Jawson was failing to receive treatment for her objectively serious medical condition, then

Young’s failure to follow up in any way could constitute deliberate indifference to Jawson’s

medical needs. Therefore, I will not dismiss the deliberate indifference claims against

Young.


                                           -11-



         Case 2:19-cv-01008-LA Filed 08/19/20 Page 11 of 19 Document 139
               4. Official Capacity Claims against Avery, Meine, and Holifield

       Defendants argue that the § 1983 claims against Avery, Meine, and Holifield in

their official capacities should be dismissed as they are duplicative of the Monell claims

against Milwaukee County and Armor. I agree. A claim against an individual in their official

capacity is “to be treated as a suit against the entity” in all but name. Kentucky v. Graham,

473 U.S. 159, 165–66. Therefore, I will dismiss the § 1983 claims against Avery, Meine,

and Holifield in their official capacities.

       C. Monell Claims against Milwaukee County and Armor

       In Monell, the Supreme Court established that a municipality can be held liable

under § 1983 only “when execution of a government’s policy or custom, whether made

by its lawmakers or by those whose edicts or acts may fairly be said to represent official

policy, inflict the injury.” Monell v. Dep’t of Soc. Svcs., 436 U.S. 658, 694 (1978). For

purposes of § 1983, a private corporation like Armor acting under color of state law is

treated as a municipal entity. Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760, 766 n. 6 (7th

Cir. 2002). To state a Monell claims against Armor or the County, the plaintiffs must

plead factual content that would allow me to draw the reasonable inference that (1)

plaintiffs have suffered the deprivation of a constitutional right; and (2) that an official

custom or policy of the relevant entity caused that deprivation. Monell, 436 U.S. at 694-

95. The Seventh Circuit recognizes three general categories of municipal conduct that

can constitute a “policy” for Monell purposes: (1) an express policy, statement, or

ordinance or regulation that, when enforced, causes a constitutional deprivation; (2) an


                                              -12-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 12 of 19 Document 139
unconstitutional practice so permanent and well-settled as to constitute a “custom or

usage” with the force of law; and (3) the decision of a municipal policymaker with final

policymaking authority in the area at issue. See McCormick v. City of Chi., 230 F.3d

319, 324 (7th Cir. 2000); Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005).

       Plaintiffs’ allegations that Jawson was deprived of a needed drug while in

custody support the inference that Jawson was deprived of a constitutional right, in

satisfaction of the first Monell element.

       Whether plaintiffs’ have alleged sufficient facts to support the inference that the

deprivation was caused by an official policy of Armor or the County is a closer question.

The amended complaint alleges, in a largely conclusory fashion, a wide variety of de

facto policies, customs, and failures on the part of Armor and the County to properly

train their staff. However, plaintiffs do allege sufficient facts to allow an inference of at

least two plausible policies: (1) that both Armor and the County had a de facto policy of

chronically understaffing the CJF, resulting in a lack of access to needed healthcare by

the inmates; and (2) that there existed at both Armor and the County a de facto policy of

failing to provide needed methadone treatment.

       Plaintiff must demonstrate factual content to support an inference that the

deprivation was caused by a policy rather than a random event. See Thomas v. Cook

County Sheriff’s Dept., 604 F.3d 303 (7th Cir. 2010). Perhaps the most common method

of factually supporting the inference that a de facto policy existed is to include in the

complaint allegations of other, similar incidents. See Id. However, a “plaintiff pleading a


                                            -13-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 13 of 19 Document 139
Monell claim need not ‘identify every other or even one other individual’ who had been

affected by the alleged practice.” Harris v. Brown Cty., 2020 WL 4569143 at *3 (E.D.

Wis.) (Quoting White v. City of Chicago, 829 F.3d 837, 844 (7th Cir. 2016)). Multiple

alleged similar instances against a single person can support the inference of a de facto

policy. Cf. Harris, (E.D. Wis. 2020)(Five alleged instances of jail staff providing plaintiff

cold bologna sandwiches as a pregnancy snack found sufficient to infer a de facto

policy). A de facto policy of deliberate indifference under the Eighth Amendment can

also be inferred from a showing of “systemic and gross deficiencies in staffing, facilities,

equipment, or procedures” in a facility’s medical care system, so long as plaintiffs also

show that a policy-making official knew of these deficiencies and failed to correct them.

Dixon v. Cty. of Cook, 819 F.3d 343, 348 (7th Cir. 2016).

       Plaintiffs’ allege that the CJF medial and correctional staff knew Jawson needed

daily methadone treatment yet failed to provide it on five separate occasions across an

eight-day period. This allegation supports the inference of a de facto policy, among

employees of both Armor and the County, of failing to provide inmates with needed

methadone treatment. Additionally, plaintiffs allege that a medical monitor, in

compliance with the consent decree, found that “health care staffing shortages

contribute to delays in access to care and deterioration in quality of care for prisoners;

reductions in the number of correctional officers contribute to dangerous lack of access

to health care and inability to detect health crisis.” This allegation supports the inference




                                            -14-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 14 of 19 Document 139
of a systemic and gross deficiency in staffing as well as an inference that the relevant

policy makers at both Armor and the County knew of this deficiency.

       Finally, plaintiffs must allege facts allowing the inference that the policy was the

“moving force” behind the suffered constitutional violation. Bd. Of the Comm’rs of Bryan

Cnty. V. Brown, 520 U.S. 397, 399 (1997). The factual allegations allow the inference of

a de facto policy failing to provide needed methadone treatment and that Jawson

suffered a constitutional violation when she was not provided her needed methadone

treatment; taken together, the allegations allows for an inference that the de facto policy

was the moving force behind the constitutional violation. Regarding the de facto policy

of chronic understaffing, the amended complaint alleges that the chronic understaffing

drastically affected the defendants’ ability to respond to medical needs and that

Jawson’s medical needs were not met. Taken with the allegation that Jawson failed to

receive her prescribed treatment, these allegations allow for the reasonable inference

that the defendants’ policies of understaffing caused harm to the plaintiffs. C.f. Harris at

*3.

       Defendants additionally argue that the policies alleged are too broad and, if read

together, would amount to respondeat superior liability for Armor and Milwaukee

County. Plaintiffs respond that they were alleging a series of possible policies that could

be responsible for the harm. Regardless, plaintiffs have alleged facts sufficient to permit

a reasonable inference that a single, discrete policy or custom on the part of Milwaukee

County or Armor caused the harm in question. That some of the alleged policies or facts


                                          -15-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 15 of 19 Document 139
are superfluous is not relevant to the analysis. Therefore, I will not dismiss the Monell

claims against Milwaukee County and Armor.

       D. Negligence Claims

       To establish a negligence claim under Wisconsin law, plaintiffs must allege: (1) a

duty of care on the aprt of the defendants; (2) a breach of that duty; (3) a causal

connection between the breach and the injury; and (4) an actual loss or damages.

Hammann v. U.S.A. and Barron County, Wis., 24 F.3d 976, 979 (7th Cir. 1994). Under

Wisconsin law, everyone owes to the world at large a duty of ordinary care. Behrendt v.

Gulf Underwriters Ins. Co., 318 Wis.2d 622, 635 (2009).

              1. Negligence Claims Against Nurse Defendants

       The Armor defendants argue that that the negligence claims against each

individually named nurse must be dismissed. They argue that the negligence claims

against the nurses are, in fact, medical negligence governed by Wis. Stat. § 655 rather

than common-law negligence. Under § 655, nurses employed by a healthcare provider,

as defined in the chapter, have no personal exposure for malpractice liability. Rogers v.

Saunders, 309 Wis.2d 238, 241 (Ct. App. 2008).

       Plaintiffs have not alleged the nurse defendants are employed by a health care

provider as defined in Wis. Stat. § 655. If the nurse defendants are not employed by a

healthcare provider, then they are not covered by Wis. Stat. § 655 and a common-law

negligence claim may proceed as normal. See Smith v. Hentz, 2018 U.S. Dist. LEXIS

44220, *3–4 (W.D. Wis. 2018) (citing Phelps v. Physicians Ins. Co. of Wisconsin, 2005


                                          -16-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 16 of 19 Document 139
WI 85, ¶62). It is possible that their employer may be shown to be a Healthcare Provider

under the meaning of the statute, in which case the nurses’ employer or their employers’

insurance company would be liable for any negligence in the course of their employment.

However, that is not a reason to dismiss the negligence claims against the nurses at this

stage, so I will not dismiss the negligence claims against the nurse defendants.

                2. Negligence Claims Against Avery

       Avery argues that the negligence claims against her should be dismissed for failure

to state a claim. Specifically, she argues that the amended complaint fails to allege any

actions or knowledge on the part of Avery other than her being present during one

examination. I agree. Plaintiffs do not allege any specific action or inaction on the part of

Avery that could constitute a breach of her duty of care. Therefore, I will dismiss the

negligence claim against Avery.

       E. Wrongful Death Claims

                1. Armor Defendants and Young

       The Armor defendants ask that if I dismiss the § 1983 claims, Monell claims, and

negligence claims that I also dismiss the wrongful death claims against the individual

defendants as there would be no underlying theory of liability. Young files a separate

motion adopting the same arguments. Since I am not dismissing the Monell claims or the

negligence claims against the Armor Defendants or Young, I will not dismiss the wrongful

death claims.




                                          -17-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 17 of 19 Document 139
              2. Avery

       Avery argues that the wrongful death claim against her should be dismissed for

failure to state a claim. Specifically, she argues that the amended complaint fails to allege

any actions or knowledge on the part of Avery other than her being present during one

examination. I agree. Since I am dismissing the § 1983 claims and negligence claims

against Avery, there remains no alleged wrongful act on which a wrongful death claim

could rely. Therefore, I will dismiss the wrongful death claims against Avery without

prejudice.

       F. Motion to Extend Time For Response To Remaining Claims

       Accompanying their motion to dismiss, the Milwaukee County defendants have

moved the court to formally extend the deadline for them to respond to any remaining

aspects of the amended complaint until fourteen days after I rule on their motion to

dismiss. Because plaintiffs have not opposed this motion, I will grant it.

       III.   CONCLUSION

       IT IS ORDERED that the motion to dismiss at ECF No. 31 is DENIED AS MOOT.

       IT IS FURTHER ORDERED that the motion to dismiss at ECF no. 78 is GRANTED

IN PART as to the § 1983 claims brought by the Estate of the Unborn Child and the

federal and state law claims brought against Avery and DENIED IN PART as regards the

Monell claims.

       IT IS FURTHER ORDERED that the motion to extend time at ECF no. 78 is

GRANTED.


                                          -18-



        Case 2:19-cv-01008-LA Filed 08/19/20 Page 18 of 19 Document 139
      IT IS FURTHER ORDERED that the motion to dismiss at ECF no. 94 is GRANTED

IN PART as to the § 1983 claims brought by the Estate and the § 1983 claims against

Holifield, Walker, Bedneau, and Santiago and DENIED IN PART as regards the Monell

claims and state law claims.

      IT IS FURTHER ORDERED that the motions for joinder at ECF nos. 103 and 109

GRANTED and § 1983 claims brought by the Estate are dismissed.

      IT IS FURTHER ORDERED that the motion to dismiss at ECF no. 123 is

GRANTED IN PART and the § 1983 claims brought by the Estate of the Unborn Child

are dismissed and DENIED IN PART as regards the remaining § 1983 claims against

Young.

      Dated at Milwaukee, Wisconsin this 19th day of August, 2020.


                                               s/Lynn Adelman_______
                                               LYNN ADELMAN
                                               United States District Judge




                                      -19-



         Case 2:19-cv-01008-LA Filed 08/19/20 Page 19 of 19 Document 139
